Citation Nr: 9912434	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for postoperative bursitis 
and epicondylitis of the right elbow, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from April 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO) that increased a noncompensable rating 
for the right elbow disability to 10 percent disabling, 
following the termination of a temporary total convalescent 
rating assigned from October 4, 1993 to November 30, 1993. 

In his VA Form 9 in March 1997, the appellant requested a 
retroactive compensable rating for the right elbow disability 
prior to October 3, 1993.  Despite the fact that this issue 
had not been the subject of a rating decision, and 
notwithstanding the fact that there was no Notice of 
Disagreement as to this issue, a Statement of the Case was 
furnished to the appellant in June 1997 on the issue of 
entitlement to a retroactive compensable rating.  The cover 
letter with the Statement of the Case informed the appellant 
that, as to this issue, he must file a VA Form 9 within 60 
days in order to complete his appeal.  He failed to do so.  
This issue is not properly before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's right elbow disability is manifested 
principally by pain to palpation and range of motion from 10 
to 125 degrees.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
elbow disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5019 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the appellant underwent 
incision and drainage at the elbow for treatment of 
suppurative olecranon bursitis.  Service connection for scar, 
right elbow, residual of bursitis, was granted by rating 
decision in August 1969.  A noncompensable rating was 
assigned at that time, and has remained in effect to the 
present time.

In October 1994 the appellant requested that his elbow 
disability be reevaluated.  VA outpatient treatment records 
show recurrent episodes of right elbow swelling during 1993 
that were attributed to right olecranon bursitis.  X-rays 
confirmed olecranon bursitis.  He was hospitalized for right 
bursectomy in early October 1993.  Medical records afterwards 
indicated that the wound healed well.

The appellant underwent a VA compensation and pension 
examination in December 1994.  The examiner noted that the 
appellant was left-handed.  He had a 6-centimeter scar not 
fixed to the subcutaneous tissue at the right elbow joint.  
Range of motion for the elbows was from 10 to 125 degrees.  
He had good strength in his biceps, triceps, and 
brachioradialis.  He had tenderness in the elbow joints with 
exquisite pain in the lateral epicondyle.  The scar did not 
have keloid tissue or any hypo- or hyperpigmentation.  There 
was no swelling.  The scar was not painful.  The examiner 
diagnosed the appellant with recurrent olecranon bursitis and 
right epicondylitis.  

VA outpatient treatment records from  January 1996 to 
September 1997 reflect that the appellant was evaluated for 
right elbow pain in September 1997.  Examination showed no 
inflammation.  There was mild pain upon palpation lateral to 
the olecranon.  

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim, which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
compensation and pension examination and has been involved in 
VA outpatient care for the right elbow.  Those records do not 
reveal additional sources of relevant information that may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b)(West 1991); 38 C.F.R. § 4.3(1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant's right elbow disability has been rated 10 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019 
for bursitis.  Bursitis will be rated on limitation of motion 
of affected parts, as degenerative arthritis.  According to 
38 C.F.R. § 4.71a, Plate I, normal range of motion of the 
elbow is from 0 to 145 degrees.

The medical evidence of record does not establish the 
presence of ankylosis of the elbow, flail joint impairment, 
or nonunion of the radius.  Therefore, consideration of the 
criteria for an evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5205, 
5209, 5210, 5211, 5212 (1998).  

The Board has considered Diagnostic Code 5207 which assigns a 
10 percent rating for limitation of extension of the forearm 
to either 45 degrees or 60 degrees; and Diagnostic Code 5208 
which assigns a 20 percent rating for limitation of flexion 
of the forearm to 100 degrees with limitation of extension to 
45 degrees.  In this case, these limitations have not been 
shown.  Range of motion of the elbow is from 10 to 125 
degrees, with loss of full extension being 10 degrees.  Thus, 
the criteria for a compensable evaluation under Diagnostic 
Codes 5207 and 5208 have not been satisfied.  38 C.F.R. 
§ 4.71a (1998).

The Board notes that the appellant is left-handed.  Pertinent 
to limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 
5206 provides that a zero percent evaluation is warranted if 
flexion of the minor forearm is limited to 110 degrees.  As 
noted, the appellant has forearm flexion to 125 degrees.  
Accordingly, his disability is noncompensable under 
Diagnostic Code 5206.

As discussed above, bursitis is evaluated as degenerative 
arthritis.  Pertinent to degenerative arthritis, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, provides a 10 percent rating 
for each major joint or group of minor joints affected by 
limitation of motion if limitation of motion of specific 
joint or joints is noncompensable under the appropriate 
diagnostic codes.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful involvement of two or more 
major joint groups, with occasional incapacitating 
exacerbation.  In this case, the appellant has limitation of 
motion at the elbow to a noncompensable degree.  However, the 
objective record shows pain, particularly to palpation, and, 
therefore, the 10 percent rating, but no higher, is warranted 
on the basis of limitation of motion.  

The Board finds no basis for assignment of additional 
compensation based on pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 and 4.59; See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  There is no evidence of flare-ups associated with 
additional functional loss, or of weakness, instability, 
deformity, atrophy, fasciculation, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  The existence of pain is contemplated by 
the 10 percent rating in effect.  There is no justification 
for a still higher rating under the DeLuca principles.

As to the post-operative scar, this is not shown to be 
objectively tender or painful, or poorly nourished with 
repeated ulceration.  Accordingly, there is no basis to 
assign an additional compensable rating under Diagnostic Code 
7803, 7804.


The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
right elbow disability is denied.

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

